Citation Nr: 1508387	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  07-06 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected right ankle disorder prior to May 2014; and to a rating in excess of 20 percent thereafter (excluding period(s) of temporary total ratings (TTRs)).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty from September 1997 to September 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, continued the TTR for the Veteran's service-connected right ankle disorder (which had been in effect since January 9, 2006) until May 16, 2006, with a 10 percent rating assigned from May 16, 2006.  The Veteran submitted a Notice of Disagreement to this decision later that same month contending that he was entitled to a rating in excess of 10 percent.  The record also reflects the Veteran was assigned another TTR for his right ankle effective from April 16, 2010, with the 10 percent rating being assigned from July 1, 2010.  A more recent October 2014 rating decision assigned a 20 percent rating for the right ankle, effective from May 2, 2014.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in April 2008.  A transcript of this hearing has been associated with the record.

This case was previously before the Board in February 2009, October 2011, February 2013, and July 2014.  In February 2009 and October 2011, the Board remanded the case for further development.  In February 2013, the Board issued a decision denying a rating in excess of 10 percent for the Veteran's right ankle, excluding period(s) of TTRs.

The Veteran appealed the Board's February 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  By a November 2013 Order, the Court, pursuant to a joint motion for remand (JMR) vacated the Board's February 2013 decision, and remanded the matter for action consistent with the JMR.

In July 2014, the Board once again remanded the case for further development, to include a new VA examination of the Veteran's service-connected right ankle.  Such an examination was accomplished in September 2014, and all other development directed by the July 2014 remand appears to have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  Prior to May 2, 2014, the record reflects the Veteran's service-connected right ankle disorder more nearly approximates the criteria of marked limitation of motion.

3.  The record does not reflect the Veteran's service-connected right ankle disorder has been diagnosed with ankylosis at any time during the pendency of this case.


CONCLUSION OF LAW

1.  The criteria for a rating of 20 percent for the Veteran's service-connected right ankle disorder prior to May 2, 2014 are met, excluding period(s) of TTRs.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).

2.  The criteria for a rating in excess of 20 percent for the Veteran's service-connected right ankle disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5270 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Court has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Board notes that the Veteran submitted an increased rating claim for his service-connected right ankle in January 2006, but the subsequent February 2006 VCAA letter specifically referred to the issue of entitlement to a TTR and not whether an increased rating was warranted on any other basis.  As such, the record does not reflect the Veteran was sent pre-adjudication notice in regard to the current appellate issue.  Nevertheless, he was sent notification on the current appellate claim via letters dated in March 2009 and November 2011, followed by readjudication of the appeal via Supplemental Statements of the Case (SSOCs) in November 2010 and August 2012.  This development "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  These letters, in pertinent part, informed the Veteran of what was necessary to substantiate his current appellate claim to include the information and evidence used by VA to determine disability rating(s) and effective date(s), what information and evidence he must submit, and what information and evidence will be obtained by VA.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and made aware of the evidence needed to substantiate his claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Board further notes that it previously determined in the February 2013 decision that the duty to notify had been satisfied, and no deficiency regarding the notification was identified in the JMR.  The Court has stated that advancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court, and that such a practice hinders the decision-making process and raises the undesirable specter of piecemeal litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) ["Court will [not] review BVA decisions in a piecemeal fashion"]; see also Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) ["[a]dvancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court"].

The Board is therefore confident that if the Court had any substantive comments concerning the Board's findings regarding the duty to notify, such would have surfaced in the JMR or the Court Order so that any deficiencies could be corrected.

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  Various records were obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claim, to include at the April 2008 Board hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified 


outstanding evidence demonstrating symptoms of his service-connected right ankle disorder that is not reflected by the evidence already of record.

With respect to the aforementioned April 2008 Board hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veteran volunteered the symptomatology of his right ankle and the treatment history thereof.  The VLJ did ask questions to clarify the Veteran's contentions.  Although the VLJ did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate this claim, the Veteran, through his testimony and other statements of record, demonstrated that he had actual knowledge of the elements necessary to substantiate his right ankle claim.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of this hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board further notes the Veteran was accorded VA medical examinations regarding this appeal in September 2009, December 2011, and September 2014.  The Board notes, as detailed below, the JMR essentially found the December 2011 examination to be inadequate.  However, the findings on the September 2009 and September 2014 examinations appear consistent with the other evidence of record, as well as the relevant rating criteria.  No inaccuracies or prejudice is demonstrated with respect to these examinations, nor has the Veteran indicated that his right ankle has increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this appeal.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied.

The Board notes that it has thoroughly reviewed the entire record on file in this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 
The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria and Analysis

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The Veteran's service-connected right ankle disorder is identified as traumatic arthritis, post-surgical repair.  Diagnostic Code 5010 provides that traumatic arthritis substantiated by X-ray findings is to be rated as degenerative arthritis under Diagnostic Code 5003. 38 C.F.R. § 4.71a.

Under Diagnostic Code 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  However, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  For the purpose of rating disability from arthritis, the ankle is considered a major joint. 38 C.F.R. § 4.45(f).

Diagnostic Code 5271 provides assignment of a 10 percent rating for moderate limited motion of the ankle, and a 20 percent rating for marked limited motion. 38 C.F.R. § 4.71a.  This Code does not provide for a rating in excess of 20 percent. The words "moderate" and "marked" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6. 

Normal ankle motion is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II. 

Initially, the Board acknowledges that the Veteran has consistently reported complaints of pain regarding his service-connected right ankle disorder.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The Board observes that while the treatment and surgical records on file for the Veteran's right ankle note complaints of pain and other symptoms, there are little or no references to his specific range of motion thereof.  Granted, records dated in April 2007 note that his right ankle and -5 degrees of dorsiflexion and 30 degrees of plantar flexion.  Although these findings indicate little loss of plantar flexion when compared to normal, it does indicate significant limitation of dorsiflexion.  Moreover, these records do not specifically note the effect of pain on range of motion, particularly during flare-ups.

The September 2009 VA examination showed that the right ankle had dorsiflexion to 10 degrees with slight pain, and plantar flexion to 45 degrees with no pain.  As such, this indicates his dorsiflexion was half or normal, while he had normal plantar flexion.  Repetitive motion did not produce additional limitation of motion due to pain, weakness, fatigue, lack of endurance, or incoordination.  Nevertheless, it was not entirely clear whether the Veteran had additional limitation of motion during flare-ups of pain.

The December 2011 VA medical examination does not contain any specific range of motion findings regarding the Veteran's right ankle.  As noted in this examination, as well as a subsequent addendum, the Veteran refused range of motion testing due to pain.  The Board previously determined in the February 2013 decision that this examination was adequate, and that any deficiency was due to the Veteran's failure to cooperate.  However, the JMR in part criticized the Board determination that the December 2011 VA examination was adequate for resolution of this case, particularly whether it was consistent with the holding of Mitchell, supra.  The JMR stated that the December 2011 VA examination report does not appear to consider fully and opine whether the Veteran suffered additional functional loss from his right ankle condition, as is required in Mitchell.  In short, the JMR contended that the December 2011 VA examination was inadequate, and it was error for the Board to find otherwise.  In pertinent part, the JMR stated the VA examiner indicated that the Veteran refused "right ankle Rom testing due to severe pain" and that he was unable to test for joint stability, and criticized the Board's seemingly implicit finding that the Veteran failed to cooperate for reasons other than his inability to undergo ROM testing because of severe pain.  The JMR indicated that such a finding was not supported by the record.

The Board is required to follow the JMR's contentions as to the adequacy of the December 2011 VA examination.  See Stegall, 11 Vet. App. at 271; see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the [JMR] or explain why the terms will not be fulfilled.).  Therefore, it appears the Veteran had a flare-up of right ankle pain to the extent he was unable to undergo range of motion testing on the date of the December 2011 examination.  

The Board further notes that the more recent September 2014 VA examination showed the Veteran's right ankle had plantar flexion to 30 degrees, but zero (0) degrees of dorsiflexion.  In short, there is again evidence of little limitation of plantar flexion, but significant limitation of dorsiflexion.  The Board also reiterates the Veteran has consistently complained of right ankle pain during the pendency of this case, and that the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are applicable.  Moreover, the law mandates resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.

In view of the foregoing, the Board finds that, prior to May 2, 2014, the record reflects the Veteran's service-connected right ankle disorder more nearly approximates the criteria of marked limitation of motion.  Therefore, he is entitled to a rating of 20 percent under Diagnostic Code 5271 for this period, excluding periods of TTRs.

Diagnostic Code 5271 does not provide for a rating in excess of 20 percent.  In fact, the only basis for such a rating would be under Diagnostic Code 5270, which evaluated ankylosis of the ankle.  Under this Code, a 20 percent rating is warranted for ankylosis in plantar flexion less than 30 degrees.  A 30 percent rating is warranted for ankylosis in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  Finally, a 40 percent evaluation is warranted for ankylosis of an ankle in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

The Board notes, however, that while the Veteran's right ankle does have significant limitation of dorsiflexion, there is little limitation of plantar flexion.  As such, it does not appear the ankle is immobile or consolidated.  Moreover, the record does not reflect the Veteran has ever been diagnosed with ankylosis of the ankle.  Therefore, Diagnostic Code 5270 is not for application in the instant case.

In view of the foregoing, the Board concludes that the Veteran is entitled to a rating of 20 percent for his right ankle prior to May 2, 2014, and that he is not entitled to a rating in excess of 20 percent.  Nothing in the record indicates any distinctive period(s) where he satisfied the criteria for a higher rating other than the periods in which a TTR is already in effect.  Therefore, a schedular rating in excess of 20 percent is not warranted to include as a "staged" rating pursuant to Fenderson, supra, and Hart, supra.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366  (Fed. Cir. 2009.

In this case, the Board finds that the rating criteria contemplate the symptomatology of the service-connected right ankle disorder.  As detailed above, the record reflects this disability is productive of pain and functional impairment, manifestations that are contemplated in the rating criteria.  Moreover, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 require that impairment attributable to pain be taken into account when determining the appropriate schedular rating.  Therefore, to consider such impairment for an extraschedular evaluation would be against the prohibition against pyramiding found at 38 C.F.R. § 4.25.  His surgical procedures have been contemplated by the assignment of TTRs in this case.  Further, there does not appear to be other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes the rating criteria are therefore adequate to evaluate the Veteran's service-connected right ankle disorder and referral for consideration of extraschedular rating is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, however, the record does not demonstrate, nor does the Veteran contend, he is unemployable due solely to his service-connected right ankle disorder.  Therefore, no further discussion of entitlement to a TDIU is warranted in this case.


ORDER

A 20 percent rating (excluding period(s) of TTRs) prior to May 2014 for the Veteran's service-connected right ankle disorder is granted, subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 20 percent (excluding period(s) of TTRs) for the Veteran's service-connected right ankle disorder is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


